Title: To James Madison from Robert Taylor, 4 March 1815
From: Taylor, Robert
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Orange. Virga. March 4th. 1815.
                    
                    Whilst Doctr. Willis resided in the city of Washington, he bound one of his negro girls for several years which have now expired, to Mr. Samuel Harrison Smith. The great distance to the city would make it expensive to send there on purpose to receive her, and to avoid such expense to the estate of Doctr. W. I have taken the liberty by letter to Mr. Smith to desire him to deliver into your possession the negro girl if you will be so good as to take charge of her & permit her to remain with your servants, till we can get her home. We were thinking it probable that an opportunity might occur thro’ the intercourse you have with your seat here, to send her by some waggon which might be passing for you. If such opportunity is not likely to offer we can but send for her after we know that she is in your possession—and hope that in the mean time she will give your family no trouble. I am ys respectfully
                    
                        
                            Robert Taylor
                        
                    
                